El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
r — i
En mayo de 1994, Altavista S.E. solicitó a la Junta de Planificación variación o dispensa para desarrollar una ur-*120banización de cerca de cuatrocientas veinticuatro (424) re-sidencias denominada Brisas de Lajas. Dicho proyecto se construiría en la Finca Núm. 484, predio de 50.49 cuerdas ubicado en el Km. 3.5 de la Carr. Estatal 116 del Bo. Sa-bana Yeguas, Lajas, dentro del área denominada Distrito de Regadío del Valle de Lajas.
Esta propiedad perteneció a la Corporación de Renova-ción Urbana y Vivienda (C.R.U.V.) desde diciembre de 1979, cuando la adquirió por compra a la West Land Development, Inc., con la finalidad de dedicarla a vivienda pública. No obstante, dicho objetivo no se materializó, por lo que, al dejar de existir la C.R.U.V. —Ley Núm. 55 de 9 de agosto de 1991 (17 L.RR.A. ant. see. 27 et seq.)— pasó a formar parte de los activos de su Oficina de Liquidación de Cuentas. El 19 de septiembre de 1994, esta oficina conce-dió una opción de compra a Altavista S.E. (Altavista) para el desarrollo de un proyecto de vivienda, calificado como de interés social. El Director de la Oficina de Liquidación dio su endoso para una consulta de ubicación a los fines de que Altavista iniciara los trámites ante la Junta de Planificación.
Altavista acompañó a su solicitud de variación o dis-pensa, una “Memoria Descriptiva” en la que informaba que: proponía desarrollar una primera etapa de doscientas sesenta y cuatro (264) unidades de vivienda en solares de trescientos (300) metros cuadrados y una segunda etapa de ciento cincuenta (150) viviendas adicionales; los terrenos no estaban zonificados y proponía un uso correspondiente a un Distrito Residencia R-3; el proyecto no tendría im-pacto ambiental significativo ni crearía impacto en la in-fraestructura existente, y se desarrollaría al amparo del Nuevo Programa de Viviendas a bajo costo, por lo que ca-talogó como de interés social.
*121Acogida por la Junta de Planificación la solicitud de va-riación como una consulta de ubicación(1) y con propósito de dar cumplimiento a la Ley sobre Política Pública Am-biental, Ley Núm. 9 de 18 de junio de 1970 (12 L.P.R.A. see. 1121 et seq.), ésta suspendió todos los trámites para recibir el insumo de las agencias concernidas, así como del Municipio de Lajas.
Luego de recibir los comentarios de las agencias consul-tadas, la Sra. Astrid López de Victoria —funcionaría de Planificación responsable de la preparación de las declara-ciones de impacto ambiental— los refirió a la Junta de Ca-lidad Ambiental. No obstante, la Junta de Planificación no incluyó una comunicación de la Autoridad de Energía Eléc-trica en la que la agencia retiraba temporalmente su en-doso, hasta tanto se aumentara la capacidad de la subes-tación que sirve el área de Lajas. Tampoco informó de las observaciones y recomendaciones sometidas por el Departa-mento de Agricultura, que objetaba la aprobación de la con-sulta porque el proyecto afectaba grandemente el desarrollo agrícola del área. (2) En su carta, López de Victoria concluyó que con sujeción al cumplimiento de ciertas condiciones, el proyecto no tendría impacto adverso significativo sobre los recursos de agua, aire y suelo, o declaración de impacto ambiental negativa. Solicitó a la Junta de Calidad Ambien-tal que sometiera sus comentarios.
Con este trasfondo la Junta de Calidad Ambiental dic-taminó que la Junta de Planificación había cumplido con la *122fase de evaluar el posible impacto ambiental de la acción propuesta, conforme el Art. 4(c) de la Ley sobre Política Pública Ambiental, 12 L.P.R.A. sec. 1124(c).
Así las cosas, la Junta de Planificación emitió una se-gunda extensión a la consulta, la cual aprobó el 8 de sep-tiembre de 1994. Altavista prosiguió con los trámites ante A.R.Pe., y una vez obtuvo el permiso de urbanización, co-menzó la remoción de terreno.
A la luz de estos antecedentes, una vez los vecinos del área y miembros del Frente Unido Pro Defensa del Valle de Lajas se percataron del inicio de las labores de remoción de terreno y advinieron en conocimiento de la existencia del permiso de ubicación, instaron una acción de mandamus, interdicto y sentencia declaratoria al amparo del Art. 20 de la Ley sobre Política Pública Ambiental, 12 L.P.R.A. see. 1140.
Fundamentaron su acción en el alegado incumplimiento por parte de las Juntas de Planificación y Calidad Ambien-tal de sus obligaciones de realizar un análisis del impacto ambiental de la acción propuesta mediante una evaluación ambiental (EA) o una declaración de impacto ambiental (DIA). Respecto a la desarrolladora Altavista, alegaron que sometió información tergiversada y errónea a la Junta de Planificación, fraccionó el proyecto para que aparentara ser de menor tamaño, y había comenzado la remoción de terrenos sin tener los permisos arqueológicos necesarios.
El Tribunal de Instancia, Sala Superior de Mayagüez (Hon. Manuel J. Vera Vera, Juez), tras la celebración de la correspondiente vista, emitió sentencia dejando sin efecto el permiso de ubicación de la Junta de Planificación, y toda actuación de A.R.Pe. Ordenó la Junta preparar y someter a la Junta de Calidad Ambiental una declaración de impacto ambiental y, por último, emitió interdicto permanente contra Altavista para que se abstuviese de efectuar cualquier acción a la luz de los permisos dejados sin efecto. Concluyó dicho tribunal que la Junta de Planificación, “tomó una *123decisión apresurada, desinformada por sus propios actos, sin adecuada evaluación y ponderación de las políticas pú-blicas sobre manejo de suelos, en menosprecio de la auto-ridad del Departamento de Agricultura sobre los terrenos del Distrito de Riego, sin preocuparse por recibir los co-mentarios del Instituto de Cultura sobre los recursos ar-queológicos del área, sin la celebración de vistas públicas, y sin las notificaciones adecuadas a los interesados. Tal ac-tuación constituye incumplimiento de los deberes ministe-riales que le impone la Ley 9, y además, impidió que la Junta de Calidad Ambiental estuviera en posición de eva-luar con criterio informado la actuación que se proponía realizar la Junta de Planificación”. Certiorari, Apéndice, pág. 33.
Inconforme, Altavista apeló al Tribunal de Circuito de Apelaciones (Hons. Ángel F. Rossy García, Rafael Martínez Torres y Frank Rodríguez García, Jueces). Oportuna-mente, dicho foro dictó sentencia. Resolvió que la declara-ción de impacto ambiental negativa sometida por la Junta de Planificación, era adecuada y suficiente, por lo que in-cidió Instancia al sustituir el criterio de la Junta. Expuso su criterio de que la ausencia de endoso del Instituto de Cultura no tenía el efecto de anular los permisos impugna-dos ni que la existencia de yacimientos arqueológicos, per se, impedía el desarrollo del proyecto Brisas de Lajas. Así, modificó el dictamen de instancia y suspendió la eficacia de los permisos y las consultas aprobados por la Junta de Pla-nificación y A.R.Pe. que autorizaban el proyecto, hasta tanto se cumpliera con los requerimientos y la recomenda-ción del Instituto de Cultura. Por tal razón dejó en vigor el interdicto permanente que paralizó las obras, en particular la remoción de los terrenos. A solicitud del Frente Unido Pro Defensa del Valle de Lajas, revisamos.(3)
*124hH HH
La aprobación de la Ley Núm. 277 de 20 de agosto de 1999 (23 L.P.R.A. see. 7031 et seq.) hace innecesario evaluar los errores planteados por el Frente Unido Pro Defensa del Valle de Lajas. Veamos.
A medida que transcurren los años, el aumento en la pobla-ción y la demanda por áreas para desarrollo urbano obligan a las agencias reguladoras a trabajar en mayor coordinación para garantizar que las tierras con potencial agrícola sean preserva-das para dichos fines exclusivamente. Es de conocimiento que el Valle de Lajas, por su topografía llana y de fácil manejo cons-tituye un gran atractivo para desarrollos residenciales, comer-ciales, industriales, turísticos y recreativos. Sin embargo, una planificación adecuada de las actividades agrícolas en todo el Valle de Lajas y un eficiente mantenimiento y operación del sistema de riego puede volver a convertir estos terrenos en el granero de Puerto Rico, ya que son ideales para las siembras de maíz, arroz, habichuelas y sorgo, entre otras cosechas.
La preservación de los terrenos del Valle de Lajas para el desarrollo agrícola requiere del establecimiento de una política pública enérgica que contribuya al cumplimiento de estos pro-pósitos, y conlleva el establecimiento de una zonificación especial y claramente definida. También es necesario que se fo-mente el establecimiento de nuevas empresas agrícolas que contribuyan al desarrollo económico de la zona y por consi-guiente, a la creación de empleos en este sector de la economía. Con la zonificación agrícola de estos terrenos se evitará el desa-rrollo desarticulado de otras empresas o desarrollos no agríco-las y se garantizarfá] la preservación de estos terrenos para ge-neraciones futuras. (Énfasis suplido.) Exposición de motivos, *125Ley Núm. 277 de 20 de agosto de 1999, Leyes de Puerto Rico, pág. 1171.
Bajo la Ley Núm. 277, supra, la Asamblea Legislativa reconoció expresamente la importancia agrícola de los terrenos que componen el Valle de Lajas. Con el fin de continuar el desarrollo de la agricultura en esa región declaró el Valle de Lajas reserva agrícola. Art. 1 (23 L.P.R.A. sec. 7031 n.).
A esos efectos se ordenó a la Junta de Planificación, en coordinación con el Departamento de Agricultura, adoptar una resolución de zonificación especial que reserve y destine las fincas a la producción y desarrollo agrícola. Los siguientes terrenos deberán ser incorporados en dicha zonificación: los predios que actualmente tienen acceso a riego; aquellos que en el futuro puedan tenerlo y se identifiquen como de valor agrícola; y los que colinden con los identificados como de valor agrícola y sirvan de zonas de amortiguamiento. (4)
Por otro lado, la aprobación de consultas de ubicación y la otorgación de permisos de construcción o uso que estén en contravención con la declaración legislativa del Valle, como reserva agrícola, quedaron vedados. Art. 3 (23 L.P.R.A. sec. 7032).
Por último, el Art. 6 de la Ley Núm. 277, supra, 23 L.P.R.A. sec. 7035, establece una cláusula transitoria para el cese de toda actividad no agrícola, que en lo pertinente lee:
Cualquier actividad no agrícola existente ubicada en terrenos de uso agrícola o que afecten adversamente la actividad agrí-cola dentro de la Reserva, deberá cesar dentro de los dos (2) años de aprobada la Resolución de Zonificación Especial; Dis-poniéndose, que toda actividad no agrícola a la que cualquier agencia reguladora hubiese concedido permiso para su ubica-*126ción, construcción, uso o aprovechamiento y que no hubiese co-menzado y completado la actividad para la cual recibiera tal aprobación, deberá cesar de inmediato y todo permiso otorgado será revocado, sujeto ajusta compensación. (Enfasis suplido.)
La finca en la que se propone el proyecto en controversia es parte del Distrito de Regadío del Valle de Lajas, iniciado como parte de las disposiciones de la Ley Núm. 23 de 27 de agosto de 1952 (22 L.RR.A. see. 341 et seq.). Esta ley estableció el Sistema de Riego del Proyecto Suroeste de Puerto Rico, conocido como el Proyecto del Valle de Lajas. La ley ordenó que se preparara una lista de los terrenos seleccionados para formar parte permanente del Distrito de Regadío, la que contendría una descripción de cada predio o subdivisión de terreno incluido en el Distrito, el nombre del propietario, y haría preparar un mapa o unos mapas a escala que muestren cada uno de los predios. Dicha lista y los mapas se presentarían en la Oficina del Secretario de Hacienda "y desde esa fecha los terrenos incluidos en ellas constituirían legal y permanentemente el Distrito de Regadío”. 22 L.P.R.A. see. 368.
La ley adscribió al Secretario de Agricultura la responsabilidad del desarrollo agrícola del Valle de Lajas y sus terrenos. Dispuso, además, que podría hacerse la exclusión de un predio de terreno del Distrito cuando “se determine por el Secretario de Agricultura que han dejado de tener utilidad para fines agrícolas o por cualquier otra razón en beneficio del mejor servicio del Distrito de Regadío ...”. 22 L.P.R.A. see. 368.
Según la prueba desfilada ante el tribunal de instancia, hoy el Distrito es de veinte mil doscientos cuarenta y nueve punto noventa (20,249.90) cuerdas del total de cuerdas que comprende todo el Valle de Lajas, y de éstas, el sesenta y un por ciento (61%) está localizado en el municipio de Lajas. El Sistema de Riego incluye el embalse del Río Loco en Yauco, que sirve de lago regulador; veintiuna (21) millas del canal principal de riego; cuarenta y tres (43) millas de *127canales de riego laterales; y trescientas (300) compuertas para entregar las aguas de riego a las distintas fincas. El sistema de desagüe se compone de sesenta y cuatro (64) millas de canales principales y secundarios, que proveen avenamiento a las fincas y recogen el exceso de las aguas de lluvia y las aguas sobrantes del riego para conducirlas al mar.
Uno de los predios incluido dentro del Distrito de Riego es la Finca cuatrocientas ochenta y cuatro (484), que tiene una toma de agua para riego con el número L8421. Era operada para siembra de caña de azúcar hasta 1987. La propiedad tiene acceso directo, en su punto de colindancia noroeste, con un lateral de riego, canal secundario hecho en cemento que lleva agua a los predios del riego y desde ahí se toma agua para el riego. Además, en toda su colin-dancia sur, está bordeada por canales de desagüe, construi-dos por el Sistema de Riego. Toda la colindancia este corre paralela a la Quebrada Mondongo, área convertida tam-bién en canal de desagüe.
Los terrenos cercanos a la Finca 484 están siendo usa-dos intensivamente para propósitos agrícolas: siembra de pastos para pastoreo y heno; crianza de caballo de carrera y paso fino; siembra de pimientos, ajíes, etc. Hacia al oeste existen amplias fincas de caña de azúcar.
Bajo la Resolución de Zonificación Especial ordenada por la Asamblea Legislativa, la Finca 484 quedará reser-vada y destinada a la producción y el desarrollo agrícola, pues es un predio que tiene actualmente acceso al riego.(5)
*128El inequívoco mandato legislativo de la Ley Núm. 277, supra, dispone del caso. Siguiendo la letra de su Art. 6, toda actividad no agrícola, desarrollo residencial, Urb. Bri-sas de Lajas, a la que cualquier agencia reguladora (Junta de Planificación y A.R.Pe.) hubiese concedido permiso para su ubicación, construcción, uso o aprovechamiento que no hubiese comenzado y completado la actividad para la cual recibió tal aprobación,(6) debe cesar de inmediato y todo permiso otorgado se revoca, sujeto a justa compensación.

Se dictara la correspondiente sentencia.

Los Jueces Asociados Señores Fuster Berlingeri y Co-rrada Del Río no intervinieron.

 Toda vez que el proyecto ubicaba en un área no zonificada, la Junta de Planificación determinó que éste debía ser tramitado mediante una consulta de ubicación. Resolución de 8 de septiembre de 1994.


 Para la fecha en que la Junta de Planificación sometió los comentarios a la Junta de Calidad Ambiental, no se había recibido la posición del Instituto de Cultura Puertorriqueña, Programa de Arqueología, el cual había notificado a la Junta de Planificación que la información provista sobre la ubicación y las características del proyecto eran insuficientes para determinar si el desarrollo podría impactar recursos culturales. Requirió que previo a cualquier movimiento de tierras se sometiera cierta información adicional.


 Discute los siguientes señalamientos:
“ERROR NÚMERO 1. Erró el Honorable Tribunal Apelativo al restarle validez e importancia y descartar todas las determinaciones de hechos señaladas por el *124Tribunal de Instancia y que sirvieron de base para sostener que bajo la Ley de Política Pública Ambiental (Ley. No. 9, 18 de junio de 1970) en adelante Ley 9, la Junta [de] Planificación venía obligada a preparar una Declaración de Impacto Am-biental antes de aprobar el permiso sobre consulta de ubicación.
“ERROR NÚMERO 2. Erró el Honorable Tribunal Apelativo al sostener que el Tribunal de Instancia sustituyó su criterio por aquel de la agencia (Junta de Plani-ficación) cuando del récord surge que la Junta de Planificación se desvió del trámite dispuesto por la Ley de Política Pública Ambiental y su Reglamento.
“ERROR NÚMERO 3. Erró el Honorable Tribunal Apelativo al determinar que por ser un área no zonificada de acuerdo a los Mapas de Zonificación de Junta de Planificación, carece de valor el hecho irrefutable que dicho terreno esta comprendid[o] dentro de un área de manejo especial bajo el Distrito de Riego del Valle de Lajas.” Certiorari, pág. 7.


 La zonificación especial deberá ser promulgada por la Junta de Planificación no más tarde de dos (2) años después de aprobada la ley.


 Art. 2 (23 L.P.R.A. see. 7031): “La Junta de Planificación, en coordinación con el Departamento de Agricultura, deberá llevar a cabo todos los estudios necesarios d[e] las fincas comprendidas dentro del denominado Valle de Lajas, para el ordena-miento de esos terrenos mediante la promulgación y adopción de una Resolución de zonificación especial, a los fines de reservar y destinar las fincas del referido Valle a la producción y desarrollo agrícola. Para este propósito, podrá requerir a todo ente gubernamental o privado, apoyo pericial o de campo. En la Zonificación Especial deben estar incluidas además de las tierras que actualmente tienen acceso a riego, aquellas que en el futuro puedan tenerlo y que se identifiquen como de valor agrícola. De igual forma, aquellas tierras que colinden con las identificadas como de valor agrícola y que sirvan de zonas de amortiguamiento deberán ser incorporadas en la zonificación especial.” (Énfasis suplido.)


 El proyecto fue paralizado por el tribunal de instancia el 28 de mayo de 1996, antes que se terminara la fase de remoción de terreno y relleno.